internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05 - plr date date in re p sub sub t1 t2 country x business a business b business c r s this is in response to your letter dated date in which rulings are requested as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated june and date the facts submitted for consideration are substantially as set forth below p is a widely held and publicly traded domestic_corporation and is the common parent of a group of corporations plr-107276-00 sub is a wholly-owned domestic subsidiary of p and is engaged in business a sub has outstanding solely common_stock sub is a wholly-owned domestic subsidiary of sub and engaged in business b sub has outstanding solely common_stock t1 is a wholly-owned country x corporation of p and is engaged in business c t2 is a country x corporation the stock of which is owned r percent by sub and s percent by t1 t2 is engaged in business b for what have been represented to be valid business reasons the following transaction is proposed i ii iii p will contribute all of the outstanding_stock in t1 to sub sub will contribute all of the outstanding_stock in t1 to sub t1 and t2 targets will be amalgamated under the provisions of the relevant county x corporate law the amalgamation will result in the combination of t1 and t2 into one country x corporation newco that will be a continuation of the former corporations such that a b c d all of the property except amounts receivable from the other former corporation or shares of the capital stock of the other former corporation of the former corporation immediately before the amalgamation will become property of newco by virtue of the amalgamation all of the liabilities except amounts payable to the other former corporation of the former corporations immediately before the amalgamation will become liabilities of newco by virtue of the amalgamation the shares of the capital stock of t2 owned by t1 will be canceled the shares of the capital stock of t2 and of t1 owned by sub will be converted into shares of stock of newco in connection with the proposed transfers set forth in steps i and ii taxpayer represents as follows a no stock_or_securities will be issued for services rendered to or for the benefit of sub or sub in the transfers and no stock_or_securities will plr-107276-00 be issued for indebtedness of sub or sub b c d e f g h i j k l the transfers were not the result of the solicitation by a promoter broker or investment house p and sub will not retain any rights in the t1 stock no liabilities of p or sub1 will be assumed by sub and sub in the transaction except for indebtedness arising in the ordinary course of business and not amounting to a security there is no indebtedness between sub and p or between sub and sub and no indebtedness will be created in favor of either of the transferors as a result of the transfers the transfers will occur under a plan agreed upon before the transfers in which the rights of the parties are defined there is no plan or intention on the part of sub or sub to redeem or otherwise reacquire any stock or indebtedness issued in the exchanges taking into account any issuance of additional shares of sub or sub stock any issuance of stock for services the exercise of any sub or sub stock_rights warrants or subscriptions public offering of sub or sub stock and the sale exchange transfer by gift or other_disposition of any stock received in the exchange p will be in control of sub and sub will be in control of sub within the meaning of sec_368of the internal_revenue_code immediately after the transaction sub and sub will remain in existence and use the property transferred as described above there is no plan or intention by sub or sub to dispose_of the transferred property other than in the normal course of business operations except as described above each of the parties to the exchanges will pay its own expenses if any incurred in the exchanges neither sub nor sub will be an investment_company within the meaning of sec_351 and sec_1_351-1 of the income_tax regulations m neither p nor sub is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock or plr-107276-00 securities received in the exchanges were not used to satisfy the indebtedness of such debtor n neither sub nor sub will be a personal_service_corporation within the meaning of sec_269a in connection with the proposed transaction set forth in step iii the taxpayer represents as follows a b c d e f g h the fair_market_value of the newco stock and other consideration received by each target shareholder will be approximately equal to the fair_market_value of the target stock surrendered in the exchange there is no plan or intention for sub to sell or otherwise dispose_of any of the shares of newco newco will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by each target immediately prior to the transaction for purposes of this representation amount_paid by a target to dissenters amounts paid_by a target to shareholders who receive cash or other_property amounts used by a target to pay its reorganization expenses and all redemptions and distributions except for regular normal dividends made by a target immediately preceding the transfer will be included as assets of the target held immediately prior to the transaction after the transaction sub will be in control of newco within the meaning of sec_368 newco has no plan or intention to reacquire any of its stock issued in the transaction newco has no plan or intention to sell or otherwise dispose_of any of the assets of a target acquired in the transaction except for dispositions made in the ordinary course of business the liabilities of a target assumed by newco plus the liabilities if any to which the transferred assets are subject were incurred by the target in the ordinary course of business and are associated with the assets transferred following the transaction newco will continue the historic_business of the targets or use a significant portion of the target’s historic_business_assets in a business plr-107276-00 i j k l m n at the time of the transaction newco will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in newco that if exercised or converted would affect sub 2’s acquisition or retention of control of newco as defined in sec_368 newco target and sub will pay their respective expenses if any incurred in connection with the transaction there is no intercorporate indebtedness existing between newco and the targets or between the targets that was issued acquired or will be settled at a discount no two parties to the transaction are investment companies as defined in sec_368 and iv the fair_market_value of the assets of target transferred to newco will equal or exceed the sum of the liabilities assumed by newco plus the amount of liabilities if any to which the transferred assets are subject the total adjusted_basis of the assets of target transferred to newco will equal or exceed the sum of the liabilities to be assumed by newco plus the amount of liabilities if any to which the transferred assets are subject in each instance o neither target is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 additional representations have been made by the taxpayer with respect to the proposed transaction as follows a b c d t1 and t2 are corporations within the meaning of sec_7701 t1 and t2 will each be a controlled_foreign_corporation cfc within the meaning of sec_957 before and immediately after the proposed transaction in connection with the transaction contemplated in the ruling_request neither p sub nor sub will transfer property directly or indirectly to a foreign_corporation in an exchange described in sec_367 in connection with the transaction contemplated in the ruling_request neither p sub nor sub will transfer property directly or indirectly to a foreign_corporation in an exchange described in sec_367 e neither p sub or sub will be a united_states real_property holding plr-107276-00 corporation usrphc as defined in sec_897 at any time during the 5-year period ending on the date of the transaction and none of them will be a usrphc immediately after the transaction f g h i j neither t1 nor t2 is a passive_foreign_investment_company pfic as defined in sec_1297 the notice requirements of sec_1_367_b_-1 will be met with respect to the proposed transaction p will comply with the sec_1_367_b_-2 change in functional_currency of a qualified_business_unit rules p will comply with the sec_1_367_b_-4 rules for subsequent exchanges when and where applicable there are no dual resident corporations within the meaning of sec_1 c involved in the transaction based solely on the information submitted and on the representations set forth above and provided that t1 and t2 are each a corporation within the meaning of sec_7701 and the notice requirements of sec_1_367_b_-1 are met we rule as follows for federal_income_tax purposes the transfer of the t1 stock by p to sub will be treated as if p had transferred the t1 stock to sub in exchange for an amount of the outstanding shares of common_stock equal in value to that of the property transferred rev_rul c b no gain_or_loss will be recognized by p on the transfer of t1 to sub solely in exchange for sub stock sec_351 sec_1_1248-1 no gain_or_loss will be recognized by sub upon the receipt of t stock sec_1032 the basis of the t1 stock to be received by sub will be the same as the basis of such stock in the hands of p immediately prior to the above transfer sec_362 the basis of the sub stock received by p will be the same as the basis of the t1stock immediately before the transfer sec_358 the holding_period of the t1 stock to be received by sub from p will include the period during which p held such stock sec_1223 for federal_income_tax purposes the transfer of the t1 stock by sub1 to sub2 will be treated as if sub1 had transferred the t1 stock to sub2 in plr-107276-00 exchange for an amount of the outstanding shares of sub common_stock equal in value to that of the property transferred rev_rul 1964-1c b no gain_or_loss will be recognized by sub on the transfer of t1 to sub solely in exchange for sub stock sec_351 sec_1_1248-1 no gain_or_loss will be recognized by sub upon the above receipt of t1 stock sec_1032 the basis of the t1 stock to be received by sub will be the same as the basis of such stock in the hands of sub immediately prior to the above transfer sec_362 the basis of the sub stock received by sub will be the same as the basis of the t1 stock immediately before the transfer sec_358 the holding_period of the t1 stock to be received by sub from sub will include the period during which sub held such stock sec_1223 for federal_income_tax purposes the amalgamation transaction described in step iii above will be treated as a a transfer by t1 and t2 of their assets and liabilities to newco in exchange for stock of newco and b the distribution by t1 and t2 of all of the newco stock to sub in exchange for all sub 2's t1 and t2 stock the transfer by t1 and t of substantially_all of their assets to newco in exchange for newco stock and the assumption by newco of the liabilities if any of t1 and t2 followed by the distribution by t1 and t2 of the newco stock to sub in complete_liquidation of t1 and t2 will constitute a reorganization within the meaning of sec_368 newco t1 and t2 will each be a_party_to_a_reorganization within the meaning of sec_368 for purposes of this ruling substantially_all means at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by t1 and t2 immediately prior to the transactions no gain_or_loss will be recognized by t1 and t2 upon the transfer of substantially_all of their assets to newco in exchange for newco stock and the assumption by newco of the t1 and t2 liabilities if any sec_361 and sec_357 no gain of loss will be recognized by t1 or t2 upon the distribution of newco stock to sub in exchange for t1 and t2 stock sec_361 no gain of loss will be recognized by newco upon the receipt of the assets plr-107276-00 of t1 and t2 in exchange for newco stock sec_1032 the basis of the assets of t1 and t2 in the hands of newco will be the same as the basis of those assets in the hands of t1 and t2 immediately prior to the transfer sec_362 the holding_period of the assets of t1 and t2 acquired by newco will include the period during which those assets were held by t1 and t2 sec_1223 no gain_or_loss will be recognized by sub upon the receipt of the newco stock in exchange for its t1 and t2 stock sec_354 the basis of the shares of newco common_stock received by sub will be the same as the basis of the t1 and t2 stock surrendered in exchange therefor sec_358 the holding_period of the newco stock to be received by sub will include the period during which sub2 held the t1 and t2 stock surrendered in exchange therefor provided the t1 and t2 stock was held as a capital_asset on the date of the exchange sec_1223 the earnings_and_profits of t1 to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable which were accumulated in taxable years of such foreign_corporation after date during the period p held the t1 stock or was considered as holding it by reason of the application of sec_1223 while t1 was a cfc will be attributable to the t1 stock held by sub the earnings_and_profits of t1 to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable which were accumulated in taxable years of such foreign_corporation after date during the period sub held the t1 stock or was considered as holding it by reason of the application of sec_1223 while t1 was a cfc will be attributable to the t1 stock held by sub no gain_or_loss will be recognized under sec_367 on the amalgamation of t1 and t2 sec_1_367_b_-4 for purposes of applying sec_367 or sec_1248 to subsequent exchanges the determination of the earnings_and_profits attributable to an exchanging shareholder’s stock in newco shall be computed in accordance with sec_1_367_b_-4 no opinion is expressed regarding whether any or all of the above-referenced foreign_corporations are pfics within the meaning of sec_1297 and the regulations to plr-107276-00 be promulgated thereunder if it is determined that any or all of the above-described foreign_corporations are pfics no opinion is expressed with respect to the application of sec_1291 through to the proposed transaction in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may required gain recognition notwithstanding any other provision of the code we express no opinion about the tax statement of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated pursuant to a power_of_attorney on file in this office we have sent a copy of this letter to your authorized representative sincerely yours associate chief_counsel corporate by chief branch
